ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Contrack International, Inc.                 )    ASBCA Nos. 59886, 59887, 59950
                                             )
Under Contract No. W912ER-l l-C-0049         )

APPEARANCE FOR THE APPELLANT:                     David A. Blake, Esq.
                                                   Seyfarth Shaw LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Thomas H. Gourlay, Jr., Esq.
                                                   Engineer Chief Trial Attorney
                                                  James D. Stephens, Esq.
                                                  Edward J. McNaughton, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Middle East
                                                   Winchester, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 13 May 2016




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59886, 59887, and 59950, Appeals
of Contrack International, Inc., rendered in conformance with the Board's Charter.

      Dated:     MAY 13 20I

                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals